Case 3:17-cv-00007-GTS-ML Document 107-4 Filed 06/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,

 

 

Plaintiffs,
Vv. REPLY AFFIDAVIT OF JEFFREY
AHEARN
VESTAL CENTRAL SCHOOL DISTRICT Civil Action No.: 3:17-cv-00007
BOARD OF EDUCATION, VESTAL CENTRAL (GTS/DEP)

SCHOOL DISTRICT, JEFFREY AHEARN,

 

 

Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK _ )
COUNTY OF BROOME _

JEFFREY AHEARN, being duly sworn, deposes and says:

Ls I am the superintendent of schools for Defendant Vestal Central School District
(hereinafter “District”) and am individually named as a defendant in this litigation. | make this
reply affidavit of my own personal knowledge and am fully competent to testify as to all matters
herein.

2. I am advised that in response to Defendants’ motion for summary judgment,
Plaintiffs have claimed | adopted a finding by Hearing Officer Michael Sherwood that Plaintiff
Vincent Spero was guilty of insubordination — that is, “failing to comply with the directions of a

school administrator or otherwise demonstrating disrespect” — because Plaintiff had been
 

Case 3:17-cv-00007-GTS-ML Document 107-4 Filed 06/24/19 Page 2 of 2

instructed by an administrator not to speak about a prior suspension but did so anyway. That is
not true.

Bs I did not suspend Plaintiff based on his having ignored any instruction not to
speak about his previous suspension. I did not impose any penalty for disregarding any such
instruction, and it had no bearing on my decision as to the length of the suspension.

4, I did not and do not read the hearing officer’s recommendation that Plaintiff be
found insubordinate as based on Plaintiff having disregarded an administrator’s instruction not to
talk about a prior suspension. Instead, I read that finding as based on Plaintiff having “otherwise
demonstrat[ed] disrespect.” In any event, I would have given Plaintiff the same length of
suspension, based just on the disruption he caused at the District by posting the gun video,
regardless of whether he had also committed insubordination.

5. If Plaintiff's tweets had not involved allegations of racism, but had the same tone
of anger, and the gun video in the context of the tweets had produced the same level of
disruption at the District as actually occurred, I would have given Plaintiff the same length of
out-of-school suspension.

6. I would have given Plaintiff the same length of out-of-school suspension
regardless of whether any administrator had or had not instructed him not to speak about his
prior suspension.

? Oo Len
[Sétrey ijearn

 

Sworn to before me this 21**

day of June, 2019.
MickQdo. R. Seuir

Notary public

MICHELLE R. LEWIS
NOTARY PUBLIC-STATE OF NEW YORK
No. 01LE6369888
Qualified in Tioga County 2
My Commission Expires 01-22-202

 
